Citation Nr: 0410372	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  00-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from May 1943 to February 1946.

This appeal comes to the Board of Veterans' Appeals (Board) from a 
July 1998 decision that denied service connection for PTSD, 
bilateral hearing loss, and tinnitus.  The veteran submitted a 
notice of disagreement (NOD) in October 1998, and the RO issued a 
statement of the case (SOC) in April 2000.  The RO received the 
veteran's substantive appeal in November 2000.

In response to the veteran's request, the RO scheduled a hearing 
before a Member of the Board at the RO in April 2000; however, the 
veteran could not attend the hearing due to illness, and has not 
requested a rescheduling of the hearing.  

In March 2001, the Board remanded the matters on appeal to the RO 
for additional development.  In February 2003, the RO granted 
service connection for bilateral sensorineural hearing loss and 
assigned a noncompensable evaluation under Diagnostic Code 6100, 
effective May 5, 1998; and granted service connection for tinnitus 
and assigned a 10 percent evaluation under Diagnostic Code 6260, 
effective May 5, 1997.  As the record reflects no disagreement 
with either the initial ratings or the effective dates assigned, 
the RO's grant of service connection for these conditions resolves 
those matters, and they are no longer before the Board.  

As reflected in the June 2003supplemental SOC (SSOC), the RO 
continued the denial of the claim for service connection for PTSD; 
hence, that matter has been returned to the Board.

In April 2004, the undersigned Veterans Law Judge granted the 
veteran's representative's motion to advance this appeal on the 
Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2003).



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent and probative evidence establishes that the 
veteran does not suffer from PTSD. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2003); 38 C.F.R. § 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claim on appeal has been accomplished.

Through the April 2000 SOC and the June 2003 supplemental SOC 
(SSOC), as well as the September 2001 letter, the RO notified the 
veteran and his representative of the legal criteria governing the 
claim, the evidence that has been considered in connection with 
the appeal, and the bases for the denial of the claim for service 
connection for PTSD.  The RO notified the veteran of the three 
criteria for establishing service connection for PTSD in April 
2000, and of the slightly revised criteria in June 2000.  Thus, 
the Board finds that the veteran has received sufficient notice of 
the information and evidence needed to support the claim, and has 
been afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the RO's September 2001 letter satisfies 
the statutory and regulatory requirement that VA notify a claimant 
of what evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO 
also informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about such 
records so that VA could request them from the person or agency 
that had them.  The RO's letter requested that the veteran provide 
the names and addresses of medical providers, the time frame 
covered by the records, and the condition for which he was 
treated, and notified him that VA would request such records on 
his behalf if he signed a release authorizing it to request them.  
That letter, as well as its attachment, also identified various 
types of other evidence that could support a claim for service 
connection, and invited the veteran to submit such evidence.  

The Board points out that, in the recent decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA notice 
should notify the veteran of:  (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by the VA that the claimant 
provide any evidence in the claimant's possession that pertains to 
this claim (or claims).  As explained above, all of these 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered benefits.    
In that case, the Court determined that VA had failed to 
demonstrate that a lack of such a pre-adjudication notice was not 
prejudicial to the claimant.  See 38 U.S.C.A § 7261(b) (West 2002) 
(providing that "[i]n making the determinations under [38 U.S.C.A. 
§ 7261(a)], the Court shall take due account of the rule of 
prejudicial error.").  Pelegrini, 17 Vet. App. at 422.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after the 
rating action on appeal, and well after a substantially complete 
application was received.  However, the Board finds that the lack 
of pre-adjudication notice in this matter has not, in any way, 
prejudiced the veteran.  As indicated above, the RO issued the 
April 2000 SOC, explaining what was needed to substantiate the 
claim, several months after the July 1998 rating decision on 
appeal; the veteran was thereafter afforded the opportunity to 
respond.  Moreover, following the Board's remand in March 2001, 
the RO specifically notified the veteran of the VCAA duties to 
notify and assist in the September 2001 letter; the RO did not 
again adjudicate the claim until June 2003, well after the one-
year period for response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist the 
veteran.  As indicated below, the RO has obtained copies of the 
veteran's service medical records and VA medical treatment 
records, and has arranged for the veteran to undergo VA 
examinations in connection with the issue on appeal.  Likewise, 
the veteran has been given opportunities to submit and/or identify 
evidence to support his claim.  Significantly, no outstanding 
sources of pertinent evidence, to include from any treatment 
providers, has been identified, and neither the veteran nor his 
representative has indicated that there is any outstanding 
pertinent evidence that has not been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board's proceeding with a decision 
on the claim on appeal at this juncture.

II.  Service Connection for PTSD

A.  Factual Background

Service medical records at the time of the veteran's induction 
examination in May 1943 and at separation in February 1946 show a 
normal nervous system.

VA reports of clinical findings in October 1947 and August 1948 
show a diagnosis of conversion hysteria.

In November 1948, the Board denied the veteran's claim for service 
connection for conversion hysteria; in August 1950, the Board 
denied the veteran's claim for service connection for a 
neuropsychiatric condition.

In May 1998, the veteran submitted a claim for service connection 
for PTSD.

During a VA examination in June 1998, the veteran reported his 
military history, including serving approximately two years in 
Okinawa, Japan, involved in combat with the enemy. The veteran 
also reported that, currently, his nerves were okay and that he 
slept fairly well.  Reportedly, he always thought about the war 
and had occasionally dreamed about the war over the years, but the 
dreams did not particularly bother him.  Since becoming older, he 
thought about the men who served with him and died, and wondered 
why he made it back.

On examination, the veteran was alert, verbal, and cooperative, 
and well-oriented in all spheres.  The examiner detected no formal 
thought disorder; the veteran's speech was generally relevant and 
coherent.  The veteran denied the presence of hallucinations, and 
the examiner noted the veteran's mood as normothymic and his 
affect as appropriate and of full range.  The veteran's memory and 
concentration were fully intact and appropriate, and his insight 
was good.  The veteran's judgment remained good and unimpaired.  
The examiner did not diagnose any psychiatric disability on Axis 
I, noting that the veteran was a normal adult male.  

VA outpatient treatment records, dated from 1995 to 1999, show 
neither treatment for, nor any clinical diagnosis of, PTSD.
 
Records received from the National Archives and Records 
Administration (NARA) in March 2003 indicate that the veteran's 
unit had been engaged in combat operations in Okinawa in the 
spring of 1945, and that two individuals, identified by the 
veteran, had been killed in those operations. 

Pursuant to the Board's April 2001 remand, the veteran underwent 
VA examination, in April 2003, specifically for the purpose of 
ascertaining whether, he in fact, suffers from PTSD as a result of 
the verified stressors.  During that examination, the veteran 
reported stressors of being shelled in Okinawa, seeing two 
individuals killed, and seeing lots of dead bodies and body parts.  
The examiner specifically noted that the veteran reported no 
symptoms of PTSD at that time, although symptoms of dementia, 
including loss of memory, confusional states, and difficulty 
making decisions.  The examiner diagnosed Alzheimer's dementia, 
noting moderate to severe symptoms.  The examiner did not render a 
diagnosis of PTSD.  

Following the RO's return of the claims file to the April 
examiner, the physician noted, in May 2003, that the claims file 
had been reviewed.  The physician did not revise his prior report 
in any way.



B.  Legal Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence that 
the claimed in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
[Parenthetically, the Board notes that the version of the law in 
effect at the time the veteran initially filed his claim for 
service connection for PTSD required a "clear" diagnosis of PTSD; 
that requirement has since been eliminated.  Otherwise, the three 
criteria for establishing service connection for PTSD have 
remained the same.  A more recent amendment to 38 C.F.R. § 
3.304(f), effective May 7, 2002, which pertains to evidence 
necessary to establish a stressor based on personal assault, does 
not change the three criteria noted above, and is inapplicable to 
the claim on appeal.  See 67 Fed. Reg. 10330-10332 (March 7, 
2002).].  

Applying the above-noted criteria to the facts of this case, the 
Board notes that the information received from NARA supports the 
veteran's assertions that he engaged in combat, and that 
individuals identified by the veteran had, in fact, been killed in 
combat operations in which the veteran participated.  Hence, the 
record includes credible evidence that the veteran's claimed 
stressors actually occurred, one of the three criteria for 
establishing service connection for PTSD pursuant to 38 C.F.R. § 
3.304(f), as noted above.  In this case, however, the claim must 
be denied because the probative medical evidence of record 
establishes that the veteran does not, in fact, suffer from PTSD.  

As noted above, post-service medical records include reference to 
a clinical diagnosis of conversion hysteria soon after the 
veteran's discharge from service and, more recently, a finding of 
dementia, but include no records suggesting or supporting a 
diagnosis of PTSD.  The June 1998 examiner did not diagnose any 
psychiatric disability.  

Significantly, when the veteran was examined in April 2003, 
specifically for the purpose of determining whether the veteran, 
in fact, suffers from PTSD (as a result of verified in-service 
stressful experiences), a diagnosis of PTSD was not rendered.  The 
examiner diagnosed only dementia on Axis I, and specifically noted 
that the veteran did not report any PTSD symptoms.  The examiner's 
May 2003 notation indicated that the claims file had been 
reviewed, but the examiner made no revision to the earlier report.  
As the examiner did not in any way alter his Axis I diagnosis, the 
diagnosis of dementia remained the only Axis I diagnosis rendered, 
notwithstanding the veteran's reported stressors in Okinawa, and 
the fact that combat service, and the occurrence of specifically 
reported stressors, had been established.  It is also important to 
note that the veteran has neither submitted, nor identified the 
source of any medical diagnosis of PTSD.

The Board does not doubt the sincerity of the veteran's belief 
that he currently suffers from PTSD as a result of his active 
military service.  However, as a layperson without the appropriate 
medical training and expertise, he is not competent to render a 
probative opinion on a medical matter, such as whether he, in 
fact, suffers from the disability for which service connection is 
sought.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

As the probative evidence of record establishes that the veteran 
does not, in fact, suffer from PTSD, there is no predicate for a 
grant of service connection for that condition, and the claim on 
appeal must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt doctrine, 
but finds that the preponderance of the evidence is against the 
finding that the veteran suffers from PTSD-the critical question 
in this case.  Accordingly, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



